Nebraska Advance Sheets
	              STATE EX REL. COUNSEL FOR DIS. v. WHITE	925
	                         Cite as 289 Neb. 925

       State   of   Nebraska ex rel. Counsel for Discipline
          of the    Nebraska Supreme Court, relator, v.
                    Douglas D. White, respondent.
                                ___ N.W.2d ___

                     Filed January 16, 2015.   No. S-14-089.

    Original action. Judgment of disbarment.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    P er Curiam.
                      INTRODUCTION
   This case is before the court on the voluntary surrender of
license filed by Douglas D. White, respondent, on October 31,
2014. The court accepts respondent’s voluntary surrender of his
license and enters an order of disbarment.

                   STATEMENT OF FACTS
   Respondent was admitted to the practice of law in the State
of Nebraska on September 20, 2001. Formal charges were filed
against respondent on January 31, 2014.
   On October 31, 2014, respondent filed a voluntary surren-
der of his license, in which he stated that he has received the
formal charges that have been filed against him. He also stated
that he is currently an inactive member of the Nebraska State
Bar Association and that he has not paid his mandatory dues
for 2014. In the voluntary surrender, respondent stated that he
does not challenge or contest the truth of the allegations being
made against him. He further stated that he freely, knowingly,
and voluntarily waived his right to notice, appearance, or hear-
ing prior to the entry of an order of disbarment and consented
to the entry of an immediate order of disbarment.

                         ANALYSIS
  Neb. Ct. R. § 3-315 of the disciplinary rules provides in
pertinent part:
        (A) Once a Grievance, a Complaint, or a Formal
      Charge has been filed, suggested, or indicated against a
    Nebraska Advance Sheets
926	289 NEBRASKA REPORTS



     member, the member may voluntarily surrender his or
     her license.
        (1) The voluntary surrender of license shall state in
     writing that the member knowingly admits or knowingly
     does not challenge or contest the truth of the suggested
     or indicated Grievance, Complaint, or Formal Charge
     and waives all proceedings against him or her in connec-
     tion therewith.
   Pursuant to § 3-315 of the disciplinary rules, we find that
respondent has voluntarily surrendered his license to practice
law and knowingly does not challenge or contest the truth
of the allegations made against him. Further, respondent has
waived all proceedings against him in connection therewith.
We further find that respondent has consented to the entry of
an order of disbarment.
                        CONCLUSION
   Upon due consideration of the court file in this matter, the
court finds that respondent has stated that he freely, knowingly,
and voluntarily admits that he does not contest the allega-
tions being made against him. The court accepts respond­ent’s
voluntary surrender of his license to practice law, finds that
respond­ent should be disbarred, and hereby orders him dis-
barred from the practice of law in the State of Nebraska, effec-
tive immediately. Respondent shall forthwith comply with all
terms of Neb. Ct. R. § 3-316 (rev. 2014) of the disciplinary
rules, and upon failure to do so, he shall be subject to punish-
ment for contempt of this court. Accordingly, respondent is
directed to pay costs and expenses in accordance with Neb.
Rev. Stat. §§ 7-114 and 7-115 (Reissue 2012) and Neb. Ct.
R. §§ 3-310(P) (rev. 2014) and 3-323 of the disciplinary rules
within 60 days after an order imposing costs and expenses, if
any, is entered by the court.
                                      Judgment of disbarment.